Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NIR; Igal US 20180047387 A1 (hereinafter NIR) in view of Phillips; Michael S. et al. US 20110055256 A1 (hereinafter Phillips).
Re claims 1, 6, and 11, 
1. (Original) A system for generating speech recognition training data, the system comprising: 
a speech data processing module receiving speech data from a user terminal and performing data preprocessing on the received speech data; (receive audio at device 0082, 0104 with fig. 4)
(multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)
an ASR result evaluating module determining whether the speech data and the transcription data match each other; and (matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)
However, while NIR teaches training and implies that machine learning is improved if fails to teach:
a training data managing unit generating training data as a pair of the speech data and the transcription data determined to match each other.  (Phillips adapting and training based on new inputs as ASR is implemented each time, 0107 with fig. 1c and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of NIR to incorporate the above claim limitations as taught by Phillips to allow for the machine learning of NIR to include adapted models such that upon each iteration the system learns from past usage thereby increasing accuracy and reducing disambiguation (increasing speed).


Re claims 2, 7, and 12, while NIR teaches training and implies that machine learning is improved if fails to teach:
2. (Original) The system of claim 1, wherein the training data managing unit generates the training data based on the speech data, the transcription data, and evaluation data including information about whether the speech data and the transcription data match each other.  (Phillips adapting and training such as acoustic, ASR result (transcription), usage history, etc. based on new inputs as ASR is implemented each time, 0107 with fig. 1c and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of NIR to incorporate the above claim limitations as taught by Phillips to allow for the machine learning of NIR to include adapted models such that upon each iteration the system learns from past usage thereby increasing accuracy and reducing disambiguation (increasing speed).


Re claims 3 and 8, NIR teaches
3. (Original) The system of claim 1, wherein the data preprocessing comprises segmenting the speech data in units of sentences to generate preprocessed speech data.  (segmented data, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)


Re claims 4, 9, and 13, NIR teaches
4. (Original) The system of claim 1, wherein the ASR result evaluating module determines, when a plurality of transcription data result values generated by the ASR interfacing module match with respect to the speech data by more than half, that the speech data and the transcription data matching by more than half match each other.  (broad limitation but no indefinite per se... the sentences in NIR are matched as close to entirety as possible yielding more than half (or all) of the sentence being matched in some capacity to a combination of segments from modules, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)


Re claims 5, 10, and 14, NIR teaches
5. (Original) The system of claim 1, wherein the ASR result evaluating module determines whether the speech data and the transcription data  (no punctuation or spacing is expressly considered, matching with the best confidence the transcription to the intended audio using multiple modules for ASR, from received audio at device 0082, 0104 with fig. 4)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov